DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a moving mechanism that moves the holder” and “a biasing mechanism that biases the holder” in claims 2 and 11; and “a driver configured to move the holder” in claims 1, 10, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 19 is objected to because of the following informalities: in lines 10 and 11 of the claim, “configured to moving a holder configured to rotatably support the second roller and biasing the holder” should be “configured to move a holder configured to rotatably support the second roller and bias the holder” or similar.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 19 recites “[a] sheet feeding method, comprising: … a driver configured to moving a holder configured to rotatably support the second roller and biasing the holder toward the first roller.” This claim is directed to non-statutory subject matter because it recites method steps as well as a machine element (the aforementioned driver). This results in a claim that recites limitations directed toward a process and a machine, whereas the four categories of patent eligible subject matter as recited in 35 U.S.C. 101 are listed in the alternative only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 10-12, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 7,607,656 B2).
Regarding claim 1, Yoshida discloses a sheet feed device, comprising: a first roller 58 configured to convey a sheet in a first direction while being in contact with a first surface of the sheet; a second roller 81 configured to face the first roller and contact with a second surface the sheet in a state of sandwiching the sheet between the second roller and the first roller; a torque limiter configured to impart an anti-torque to the second roller in order to generate a force on the second surface of the sheet in a direction opposite to the first direction (col. 8, lines 4-13) a holder 124 configured to rotatably support the second roller; and a driver 128,132 configured to move the holder and bias the holder toward the first roller.
Regarding claim 2, Yoshida discloses the sheet feed device according to claim 1, wherein the driver comprises a moving mechanism 131,132 that moves the holder 124, and a biasing member 128 that biases the holder toward the first roller 58.
Regarding claim 3, Yoshida discloses the sheet feed device according to claim 2, wherein the moving mechanism 131,132 rotates the holder around a first rotation shaft 136 to move the holder.
Regarding claim 6, Yoshida discloses the sheet feed device according to claim 3, wherein the moving mechanism 131,132 comprises a cam 131,132 in which a first portion 132 is configured to rotate around the first rotation shaft 136, a shaft 137 that has a length in a second direction intersecting the first direction and rotates around the first rotation shaft together with the cam, and a motor 104 that rotates the cam around the first rotation shaft, and the holder 124 rotates around the shaft.
Regarding claim 7, Yoshida discloses the sheet feed device according to claim 6, wherein the motor comprises a driving shaft 59 which is fitted to a side surface 131 of the cam and rotates the cam around the first rotation shaft.
Regarding claim 10, Yoshida discloses an image forming apparatus, comprising: an image forming device 14; and a sheet feed device, comprising: a first roller 58 configured to convey a sheet in a first direction while being in contact with a first surface of the sheet; a second roller 81 configured to face the first roller and contact with a second surface the sheet in a state of sandwiching the sheet between the second roller and the first roller; a torque limiter configured to impart an anti-torque to the second roller in order to generate a force on the second surface of the sheet in a direction opposite to the first direction (col. 8, lines 4-13); a holder 124 configured to rotatably support the second roller; and a driver 128,132 configured to move the holder and bias the holder toward the first roller.
Regarding claim 11, Yoshida discloses the image forming apparatus according to claim 10, wherein the driver comprises a moving mechanism 131,132 that moves the holder 124, and a biasing member 128 that biases the holder toward the first roller.
Regarding claim 12, Yoshida discloses the image forming apparatus according to claim 11, wherein the moving mechanism 131,132 rotates the holder around a first rotation shaft 136 to move the holder.
Regarding claim 15, Yoshida discloses the image forming apparatus according to claim 12, wherein the moving mechanism 131,132 comprises a cam 131,132 in which a first portion 132 is configured to rotate around the first rotation shaft 136, a shaft 137 that has a length in a second direction intersecting the first direction and rotates around the first rotation shaft together with the cam, and a motor 104 that rotates the cam around the first rotation shaft, and the holder 124 rotates around the shaft.
Regarding claim 16, Yoshida discloses the image forming apparatus according to claim 12, wherein the motor comprises a driving shaft 59 which is fitted to a side surface 131 of the cam and rotates the cam around the first rotation shaft.
Regarding claim 19, Yoshida discloses a sheet feeding method, comprising: conveying a sheet in a first direction by a first roller 58 in contact with a first surface of the sheet and a second roller 81 configured to face the first roller and contact with a second surface the sheet in a state of sandwiching the sheet between the second roller and the first roller; imparting an anti-torque to the second roller in order to generate a force on the second surface of the sheet in a direction opposite to the first direction (see col. 8, lines 4-13); and a driver 128,132 configured to moving a holder configured to rotatably support the second roller and biasing the holder toward the first roller.
Allowable Subject Matter
Claims 4, 5, 8, 9, 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
	The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, Yoshida does not disclose a device wherein
when an angle formed between a line connecting a second rotation shaft to which the holder is rotatably connected and a nip between the first roller and the second roller and the first direction is set to be a fulcrum angle, a humidity sensor configured to detect the humidity; and a controller configured to rotate and move the holder by the driver so that the fulcrum angle becomes smaller when a detection result obtained by the humidity sensor exceeds a humidity threshold value
in combination with the other claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759